United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2093
Issued: May 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ nonmerit decisions dated March 18 and May 20, 2008 denying his request for
reconsideration as untimely and failing to demonstrate clear evidence of error. Because more
than one year has elapsed from the last merit decision dated February 22, 2007 to the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On August 23, 2006 appellant, then a 56-year-old heavy equipment operator, filed an
occupational injury claim alleging that he sustained hearing loss, which he attributed to working

in a loud noise environment without safety devices. He last worked for the employing
establishment in December 1991. Appellant first realized his condition on June 23, 2006.
On January 17, 2007 the Office referred appellant with a statement of accepted facts to
Dr. Jeffrey Robertson, a Board-certified otolaryngologist, for a second opinion evaluation. In a
February 8, 2007 report, Dr. Robertson concluded that appellant’s hearing loss was not due to his
federal employment as his hearing loss at the end of his federal employment was still within
normal limits and his present hearing loss was consistent with normal presbycusis. On
February 15, 2007 an Office medical adviser reviewed Dr. Robertson’s findings and agreed with
his findings.
In a February 22, 2007 decision, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that his claimed hearing loss resulted from noise exposure
in the workplace.
On March 21, 2007 appellant requested reconsideration. The Office received the request
on March 28, 2007. Appellant noted reasons he disagreed with the Office’s denial of his claim.
Appellant subsequently submitted a December 27, 2007 report of Dr. F. Allen Long, a
Board-certified otolaryngologist, who noted gradual hearing loss over the past several years with
a history of noise exposure for several years using heavy equipment. Dr. Long indicated that
appellant’s audiogram showed sensorineural hearing loss in both ears, which appeared to be
related in some degree to his noise exposure.
On February 27, 2008 appellant again requested reconsideration of the February 22, 2007
decision.
By decision dated March 18, 2008, the Office denied appellant’s reconsideration request.
It determined that appellant’s February 27, 2008 request was untimely and Dr. Long’s report did
not establish clear evidence of error.
In a May 12, 2007 letter, received by the Office on May 14, 2008, appellant requested
review of the Office’s decision. The Office treated this as a reconsideration request.
In a decision dated May 20, 2008, the Office denied appellant’s reconsideration request
as untimely and not establishing clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against payment of
compensation. The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).1 One such limitation is that the application for
reconsideration must be sent within one year of the date of the Office decision for which review
1

5 U.S.C. § 8128.

2

is sought.2 In those instances when a request for reconsideration is not timely filed, the Office
will undertake a limited review to determine whether the application presents “clear evidence of
error” on the part of the Office.3 This entails a limited review by the Office of how the evidence
appellant has submitted with his reconsideration request bears on the evidence previously of
record, and whether this evidence demonstrates that the Office committed an error.4
ANALYSIS
The Office issued a merit decision on February 22, 2007 denying appellant’s hearing loss
claim. Appellant requested reconsideration on March 21, 2007 and submitted additional
evidence. This reconsideration request was received by the Office on March 28, 2007 and is
clearly a timely request for reconsideration from the February 22, 2007 Office decision. The
Office’s decision denying appellant’s subsequent reconsideration requests as untimely did not
address his March 21, 2007 request. The Board finds that the Office improperly determined that
appellant failed to file a timely reconsideration request in its March 18 and May 20, 2008
decisions.
According to Office procedures, the one-year period for requesting reconsideration
begins on the date of the original decision or a subsequent merit decision.5 The most recent
merit decision of record is the Office’s February 22, 2007 decision. Appellant’s March 21, 2007
request for reconsideration, received by the Office on March 28, 2007, was clearly made within
one year of the February 22, 2007 merit decision. As appellant’s request for reconsideration was
timely filed, the Board will set aside the Office decisions dated March 18 and May 20, 2008 and
remand the case for the Office to properly consider appellant’s request under the standard of
review that applies to timely requests for reconsideration.6
CONCLUSION
The Board finds that the Office improperly found that appellant’s request for
reconsideration was untimely filed.

2

20 C.F.R. § 10.607(a).

3

Id. at § 10.607(b).

4

Nelson T. Thompson, 43 ECAB 919 (1992).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.3(b) (June 2002); see
also Robbin Bills, 45 ECAB 784 (1994); 20 C.F.R. § 10.607(a).
6

See 20 C.F.R. § 10.606(b).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated May 20 and March 18, 2008 are set aside and the case remanded to the Office for
further proceedings consistent with this opinion.
Issued: May 1, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

